Title: To George Washington from William Vans Murray, 21 January 1795
From: Murray, William Vans
To: Washington, George


        
          Sir,
          Congress—21. Jany 1795.
        
        As a vacancy will happen in the Treasury Department as intimated by the Secretary, it is possible there may be a vacancy in the departments subordinate to that of the Officer who intends to resign—Mr William Winder of Somerset, on the Eastern Shore of Maryland & now a Senator of that state, is a man of sound character, of strong parts & particularly qualify’d in accounts—He was engaged in the accounts of the former

government. I am with every sentiment of respect, Sir your most Obedient humble sert
        
          W.V. Murray.
        
      